UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 31, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-31420 CARMAX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1821055 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12800 TUCKAHOE CREEK PARKWAY, RICHMOND, VIRGINIA 23238 (Address of principal executive offices) (Zip Code) (804) 747-0422 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerX Accelerated filer_ Non-accelerated filer _ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2007 Common Stock, par value $0.50 217,942,376 A Table of Contents is included on Page 2 and a separate Exhibit Index is included on Page 35. CARMAX, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Earnings - Three Months and Six Months Ended August 31, 2007 and 2006 3 Consolidated Balance Sheets - August 31, 2007, and February 28, 2007 4 Consolidated Statements of Cash Flows - Six Months Ended August 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 31 PART II. OTHER INFORMATION Item 1.Legal Proceedings 32 Item 1A.Risk Factors 32 Item 4.Submission of Matters to a Vote of Security Holders 32 Item 6.Exhibits 33 SIGNATURES 34 EXHIBIT INDEX 35 Page 2 of 35 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Unaudited) (In thousands except per share data) Three Months Ended August 31 Six Months Ended August 31 2007 % (1) 2006(2) % (1) 2007 % (1) 2006(2) % (1) Sales and operating revenues: Used vehicle sales $ 1,687,142 79.5 $ 1,526,738 79.1 $ 3,395,533 79.5 $ 2,987,858 78.3 New vehicle sales 104,779 4.9 121,231 6.3 217,394 5.1 239,639 6.3 Wholesale vehicle sales 265,282 12.5 222,299 11.5 526,434 12.3 469,595 12.3 Other sales and revenues 65,327 3.1 59,274 3.1 130,303 3.1 117,589 3.1 Net sales and operating revenues 2,122,530 100.0 1,929,542 100.0 4,269,664 100.0 3,814,681 100.0 Cost of sales 1,834,336 86.4 1,676,177 86.9 3,697,249 86.6 3,313,061 86.9 Gross profit 288,194 13.6 253,365 13.1 572,415 13.4 501,620 13.1 CarMax Auto Finance income 33,412 1.6 36,512 1.9 70,480 1.7 68,906 1.8 Selling, general, and administrative expenses 214,196 10.1 200,049 10.4 428,010 10.0 387,015 10.1 Gain on franchise disposition 740 ― ― ― 740 ― ― ― Interest expense 950 ― 2,335 0.1 2,966 0.1 4,282 0.1 Interest income 245 ― 300 ― 623 ― 567 ― Earnings before income taxes 107,445 5.1 87,793 4.5 213,282 5.0 179,796 4.7 Provision for income taxes 42,450 2.0 33,529 1.7 82,932 1.9 68,756 1.8 Net earnings $ 64,995 3.1 $ 54,264 2.8 $ 130,350 3.1 $ 111,040 2.9 Weighted average common shares: Basic 215,891 211,831 215,592 211,181 Diluted 220,580 215,301 220,355 214,706 Net earnings per share: Basic $ 0.30 $ 0.26 $ 0.60 $ 0.53 Diluted $ 0.29 $ 0.25 $ 0.59 $ 0.52 (1)
